IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                   RENDERED: MARCH 24, 2022
                                                       NOT TO BE PUBLISHED


               Supreme Court of Kentucky
                                2021-SC-0258-MR
                                2021-SC-0269-MR

GEOFFREY M. YOUNG                                                      APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
V.                           NO. 2021-CA-0541
                   SCOTT CIRCUIT COURT NO. 20-CI-00609



HONORABLE JEREMY MATTOX, SCOTT                                          APPELLEE
CIRCUIT COURT, JUDGE

AND

AMY MCGRATH                                            REAL PARTY IN INTEREST

                  MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      This case is an appeal of the Court of Appeals’ decision denying a writ of

mandamus directed to the Scott Circuit Court. The writ sought to require the

trial judge to file Geoffrey Young’s, the Appellant’s, motion for sanctions, to

hold a hearing on the motion, and to decide the motion without delay, even

though the underlying case had already been appealed. Young contended the

trial judge’s order impermissibly interferes with the ministerial duties of the

Scott Circuit Court Clerk. Amy McGrath (McGrath), the Real Party in Interest,

filed a response to Young’s appeal arguing the Court of Appeals correctly

applied the law regarding a petition for a writ of mandamus.

      For the following reasons, we affirm the Court of Appeals.
                      I. FACTUAL AND PROCEDURAL HISTORY

      On September 28, 2020, Young filed a petition in the Scott Circuit Court

challenging the ballot status of McGrath in the 2020 election for the United

States Senate in Kentucky. In his petition, Young requested an evidentiary

hearing, declaratory judgment, and injunctive relief. He argued McGrath was

not a bona fide candidate under KRS1 118.176. He also claimed McGrath acted

unlawfully in gaining the Democratic Party nomination in violation of KRS

118.105. Accordingly, Young requested McGrath be struck from the ballot and

any votes for McGrath in the November 2020 election not count.

      McGrath immediately moved to dismiss Young’s action. She claimed: (1)

the doctrine of res judicata barred Young’s allegations; (2) the statute of

limitations applied; (3) Young failed to state a claim upon which relief may be

granted; and (4) the court lacked jurisdiction over the action. McGrath also

moved for sanctions against Young under CR2 11.

      Young then attempted to file a response to McGrath’s motion to dismiss

along with his own request for CR 11 sanctions against McGrath. He noticed a

hearing for October 20, 21, or 22 of 2020. The circuit court refused to file

Young’s pleading, returning it to him with a note. The note advised him to

notice the motion for November 5, 2020. Young refiled his motion, noticing it

for November 5, 2020.




      1   Kentucky Revised Statutes.
      2   Kentucky Rules of Civil Procedure.

                                               2
       On December 17, 2020, the circuit court entered two orders. First, the

court denied Young’s motion challenging the ballot status of McGrath and

dismissed Young’s petition. Second, the court granted McGrath’s motion for CR

11 sanctions, but denied Young’s motion for CR 11 sanctions. The circuit court

ordered Young pay $25,550.93.

       Subsequently, Young filed motions to vacate the December orders. He

requested a new trial and CR 11 sanctions against McGrath. On February 18,

2021, the circuit court denied both of Young’s motions. Almost immediately,

Young appealed the circuit court’s February 18, 2021 order.

       On April 26, 2021, Young attempted to file another motion for CR 11

sanctions against McGrath. The circuit court returned Young’s motion,

claiming the court no longer had jurisdiction on the matter because the

underlying case was on appeal. Young, nonetheless, attempted to argue his

motion for CR 11 sanctions at a motion hour on May 6, 2021. Young claims the

circuit court would not hear his motion and refused to issue a written order for

him to appeal.

       On May 12, 2021, Young filed a petition for a writ of mandamus,

requesting the Court of Appeals order the circuit judge to file Young’s April 26,

2021 motion.3 He also requested for the court to order the circuit judge to not

interfere with the ministerial duties of the circuit clerk. McGrath filed a

response.


       3 Young’s petition in the lower courts was styled as a “Petition for Relief Against Abuses
of Discretion.” Because Young, pro se, requested the Court of Appeals make the circuit court
take certain actions, the Court of Appeals considered his petition a writ of mandamus.

                                                3
      On June 25, 2021, the Court of Appeals issued an order on Young’s

underlying appeal. The Court of Appeals declared the matter moot since

McGrath had lost her election to the United States Senate. Thus, all motions

and all sanctions were denied.

      The Court of Appeals also issued an order denying Young’s petition for a

writ of mandamus and denying McGrath’s request for damages. The court

concluded that when Young appealed the February 18, 2021 order the circuit

court lost jurisdiction. As a result, Young’s petition failed to meet the

requirements necessary for granting a writ. Young appealed as a matter of right

to this Court.4

                                       II. ANALYSIS

      The issuance of a writ of mandamus or prohibition is an extraordinary

remedy. Allstate Prop. & Cas. Ins. Co. v. Kleinfeld, 568 S.W.3d 327, 331 (Ky.

2016). As explained in Southern Fin. Life Ins. Co. v. Combs:

           [C]ourts are decidedly loath to grant writs as a specter of
           injustice always hovers over writ proceedings. This specter is
           ever present because writ cases necessitate an abbreviated
           record which magnifies the chance of incorrect rulings that
           would prematurely and improperly cut off the rights of
           litigants.

413 S.W.3d 921, 925 (Ky. 2013) (internal citations and quotations omitted).

Thus, this Court has a two-class analysis in writ cases.

           Writ cases are divided into two classes, which are
           distinguished by whether the lower court allegedly is (1) acting
           without jurisdiction (which includes beyond its jurisdiction),
           or (2) acting erroneously within its jurisdiction . . . . When a
           writ is being sought under the second class of cases, a writ

      4   McGrath did not appeal the Court of Appeals’ denial of damages against Young.

                                               4
         may be granted upon a showing . . . that the lower court is
         acting or is about to act erroneously, although within its
         jurisdiction, and there exists no adequate remedy by appeal or
         otherwise and great injustice and irreparable injury will result
         if the petition is not granted. There is, however, a narrow
         exception to the irreparable harm requirement. Under this
         exception, certain special cases will allow a writ to be issued
         in the absence of a showing of specific great and irreparable
         injury . . . provided a substantial miscarriage of justice will
         result if the lower court is proceeding erroneously, and
         correction of the error is necessary and appropriate in the
         interest of orderly judicial administration.

Id. at 926.

      In this case, we must consider whether the requirements of the second

class of writs have been met. The first-class is irrelevant as the Scott Circuit

Court was the correct venue to challenge McGrath’s bona fides as a candidate

for office. KRS 118.176(2). Moreover, the impetus behind Young’s seeking a

writ of mandamus is to compel the circuit court to hear and rule upon his

motion for sanctions, an action unquestionably conceding the circuit court’s

jurisdiction. Since Young concedes the jurisdiction of the Scott Circuit Court,

he must show that (1) the lower court is acting or is about to act erroneously;

(2) he has no adequate remedy by appeal; and (3) he would suffer great and

irreparable injury if denied relief. Alternatively, Young, lacking great and

irreparable injury, must prove a great miscarriage of justice will be perpetuated

if the writ of prohibition is not granted.

      “[U]ltimately, the decision whether or not to issue a writ of prohibition is

a question of judicial discretion. So review of a court’s decision to issue a writ

is conducted under the abuse-of-discretion standard. That is, we will not

reverse the lower court’s ruling absent a finding that the determination was
                                             5
arbitrary, unfair, or unsupported by sound legal principles.” Appalachian

Racing, LLC v. Commonwealth, 505 S.W.3d 1, 3 (Ky. 2016) (internal citations

and quotations omitted). In this case, Young fails to meet the requirements

necessary to be granted a writ of the second class, as he did not lack an

adequate remedy by appeal.

      “‘No adequate remedy by appeal’ means that any injury to the Appellants

‘could not thereafter be rectified in a subsequent proceeding of the case.’”

Independent Ord. of Foresters v. Chauvin, 175 S.W.3d 610, 614-15 (Ky. 2005)

(internal quotation and citation omitted). “Lack of an adequate remedy by

appeal is an absolute prerequisite to the issuance of a writ under this second

category.” Id. at 615. It is “the one requirement that is set in stone and

unavoidable.” Gilbert v. McDonald-Burkman, 320 S.W.3d 79, 85 (Ky. 2010).

Young had already appealed the underlying action at the time he filed his

petition for a writ of mandamus. It was by his own actions the circuit court lost

jurisdiction in the case and subsequently denied his April 26 CR 11 motion. It

must be noted had the circuit court heard and acted upon that motion,

McGrath would have had grounds for petitioning for a writ of mandamus

herself, since the circuit court would have been acting outside of its

jurisdiction. Moreover, Young will experience no great injustice or irreparable

harm as a result of the writ being denied since the underlying case has already

been declared moot and dismissed as a result of McGrath losing the senatorial

election in 2020.




                                         6
                                 III. CONCLUSION

      In this case, Young failed to show a lack of adequate remedy on appeal or

a great injustice and irreparable harm would occur by denial of the writ.

Accordingly, the Court of Appeals is affirmed.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Geoffrey M. Young, pro se

APPELLEE:

Hon. Jeremy Mattox

COUNSEL FOR REAL PARTY IN INTEREST:

Patrick R. Hughes
Kathleen C. Tranter
Dressman Benzinger LaVelle PSC




                                       7